Citation Nr: 1038256	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a cold injury of the scalp with scar. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 RO decision, which granted a claim 
for service connection for residuals of cold injury of the scalp 
with scar and assigned a noncompensable evaluation, effective 
June 28, 2007.

The Board notes that the Veteran's August 2008 VA Form 9 Appeal 
also appealed the issue of entitlement to service connection for 
tinnitus.  However, during the course of this appeal, this claim 
was granted in a February 2010 rating decision.  This decision 
was a complete grant of benefits with respect to the issue of 
service connection for tinnitus.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to a 
compensable evaluation for service-connected residuals of a cold 
injury of the scalp with scar is the only issue currently on 
appeal before the Board.

The Board notes that the Veteran indicated on his February 2008 
notice of disagreement (NOD) that he has a condition of the ear 
and nose that was not considered with his original claim for 
service connection for residuals of a cold injury of the scalp 
with scar.  As the service-connected disability currently on 
appeal before the Board is specifically characterized as 
residuals of a cold injury of the scalp with scar, the Board is 
agrees with the Veteran's that his claimed conditions of the ear 
and nose were not considered.  Thus, the issue of entitlement 
to service connection for residuals of a cold injury of 
the ear, nose and face with scars has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges that his service-connected residuals of a 
cold injury of the scalp with scar warrants a higher evaluation.  
Upon review of the claims file, the Board finds that additional 
development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran underwent a VA contract 
examination in January 2010.  At this examination, the Veteran 
reported a scar of the scalp that was caused by a cold injury in 
1952 to 1953 in Korea.  The Veteran does not experience skin 
breakdown.  His current symptoms include pain.  The Veteran 
states that he experiences pain.  The scar limits the Veteran in 
the following ways: loss of time from having to go to many 
different treatments and pain from these treatments.  The 
examiner noted that the Veteran did not have any burn scar.  The 
examiner noted that there is a scar precisely located scalp from 
cold injury (5 scars).  There is a linear scar.  The entire scar 
measures 2 centimeters by 1 centimeter.  The scar is not painful 
on examination.  There is no skin breakdown.  This is a 
superficial scar with no underlying tissue damage.  Inflammation 
is absent.  Edema is absent.  There is no keloid formation.  The 
scar is not disfiguring.  The scar does not limit the Veteran's 
motion.  There is no limitation of function due to the scar.  The 
scar does not adhere to underlying tissue and on palpation it is 
level.  The scar texture is normal.  It is not shiny, scaly, 
atrophic or have any regularities.  There is no hypopigmentation 
or hyperpigmentation of the scar.  The scar is not indurated or 
inflexible.  There is no underlying soft tissue loss.  There is 
no gross distortion or asymmetry of the forehead, eyes, eyelids, 
ears, nose, cheeks, lips, or chin.  Additionally, the examiner 
noted that there is a scar precisely located scalp from cold 
injury, which is linear.  The entire scar measures 9 centimeters 
by 2 centimeter.  The scar is not painful on examination.  There 
is no skin breakdown.  This is a superficial scar with no 
underlying tissue damage.  Inflammation is absent.  Edema is 
absent.  There is no keloid formation.  The scar is not 
disfiguring.  The scar does not limit the Veteran's motion.  
There is no limitation of function due to the scar.  The scar 
does not adhere to underlying tissue and on palpation it is 
level.  The scar texture is normal.  It is not shiny, scaly, 
atrophic or have any regularities.  There is no hypopigmentation 
or hyperpigmentation of the scar.  The scar is not indurated or 
inflexible.  There is no underlying soft tissue loss.  There is 
no gross distortion or asymmetry of the forehead, eyes, eyelids, 
ears, nose, cheeks, lips, or chin.  The examiner concluded by 
diagnosing the Veteran with scar due to cold injury of the scalp.  
The examiner noted that this condition is asymptomatic.  The 
examiner noted that the residuals of the Veteran's cold injury of 
his scalp is multiple scars.  The effect of the condition on the 
Veteran's daily activity is mild to moderate.    

The Veteran is currently evaluated for his service-connected 
residuals of a cold injury of the scalp with scar under 
Diagnostic Code 7122.  However, the Board notes that alternative 
diagnostic codes under which the Veteran may receive an increased 
evaluation must be considered in evaluating the Veteran's claim.  
Specifically, as the Veteran has scars associated with his 
residuals of a cold injury of the scalp, these scars must be 
considered under the relevant criteria of 38 C.F.R. § 4.118.  As 
such, the Board finds the January 2010 VA examination is 
inadequate for the purpose of rating the Veteran's service-
connected disability.  Specifically, the examiner indicated that 
there are 5 scars on the Veteran's scalp.  However, he only 
described 2 of these scars with any detail.  As such, the Board 
finds that this claim must be remanded in order to afford the 
Veteran a VA examination to determine the current severity of his 
service-connected residuals of a cold injury of the scalp with 
scar.  Specifically, all scars of the scalp related to this 
disability should be listed and described in detail.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected 
residuals of a cold injury of the scalp 
with scar.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should also note the Veteran's 
complaints regarding symptoms associated 
with this disability.  Additionally, 
all scars of the scalp related to 
this disability should be listed and 
described in detail.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


